05/19/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                             Assigned on Briefs December 1, 2021

  ESTATE OF DONNA MCCULLOUGH v. ANTHONY MCCULLOUGH

               Appeal from the General Sessions Court for Hardin County
                          No. 9351    Daniel L. Smith, Judge
                        ___________________________________

                               No. W2020-01723-COA-R3-CV
                           ___________________________________

       Donna McCullough (“Wife”)1 and Anthony McCullough (“Husband”) executed a
marital dissolution agreement (the “MDA”) on June 14, 2018. The agreement provided
that Husband was to pay Wife $4,521.00 per month in alimony and that the obligation
terminated upon the death of either party. The parties were divorced by the General
Sessions Court for Hardin County on September 21, 2018. Several months later, Husband
sought to set aside the final decree of divorce, arguing that the alimony provision in the
MDA was void. Following a hearing, the trial court denied Husband’s motion and granted
Wife her attorney’s fees incurred in defending the action. Husband appeals. Discerning
no error, we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the General Sessions Court
                                     Affirmed

KRISTI M. DAVIS, J., delivered the opinion of the Court, in which D. MICHAEL SWINEY,
C.J., and J. STEVEN STAFFORD, P.J., W.S., joined.

David W. Camp, Jackson, Tennessee, for the appellant, Anthony McCullough.

Jennifer Twyman King and Jay Dustin King, Jackson, Tennessee, for the appellee, Estate
of Donna McCullough.

                                               OPINION

                           FACTUAL & PROCEDURAL BACKGROUND

       This is a post-divorce matter involving whether an alimony provision contained in
the parties’ MDA renders the final decree of divorce void. The underlying facts are largely

      1
          Wife died on February 8, 2022, and her estate was substituted as a party.
undisputed. On May 15, 2018, Husband and Wife went to the office of attorney Ryan
Hagenbrok to discuss an agreed divorce. Both parties wanted the divorce and, according
to Mr. Hagenbrok, appeared to agree on how to divide the marital estate. Husband and
Wife were married for several years2 and had one child together. During the marriage,
Husband started a successful company, A&D Backhoe (“A&D”). Wife sometimes worked
in A&D’s office; however, Wife had significant health issues and had been receiving
disability for several years by the time of the divorce.

       At the initial consultation on May 15, 2018, Mr. Hagenbrok advised the parties that
he could draft the divorce paperwork but that he could not represent both Husband and
Wife. Husband and Wife determined that Mr. Hagenbrok would represent Wife.
According to Mr. Hagenbrok, Husband and Wife agreed that Husband would pay
approximately $5,000.00 total per month to Wife. Husband volunteered to pay $4,521.00
in alimony, and Mr. Hagenbrok calculated the monthly child support obligation as $479.00.
Mr. Hagenbrok testified at the final hearing in this matter that Husband repeatedly stated
to Mr. Hagenbrok that Husband wanted Wife and the parties’ child to be “taken care of.”
Husband did not dispute this at trial; rather, Husband himself testified that he originally
wanted to provide Wife with $2,500.00 per month and the child with $2,500.00 per month.
Corroborating Mr. Hagenbrok’s testimony, Husband mentioned multiple times during his
testimony that he wanted his family to be taken care of and that he agreed to the $5,000.00
per month figure. According to Mr. Hagenbrok, Husband was evasive about his monthly
income but remained adamant that he could pay $5,000.00 and that he wanted Wife to have
an interest in A&D. Wife retained Mr. Hagenbrok to draft the necessary documents, and
Mr. Hagenbrok advised Husband to retain his own attorney to look over the paperwork.

       The parties returned to the office on June 14, 2018, to review the paperwork drafted
by Mr. Hagenbrok. Husband had not retained his own attorney. Mr. Hagenbrok informed
the parties that they did not have to sign the documents that day. Mr. Hagenbrok testified
that he advised the parties there was no rush and that they could take the paperwork home
and come back another day to sign it. Mr. Hagenbrok then gave the parties time to review
the paperwork, although Husband testified that he read only one-fourth of it. The
documents included, inter alia, a permanent parenting plan, a discovery waiver, and the
MDA. As relevant, the MDA contained the following provisions regarding alimony:

                                    ALIMONY IN SOLIDO

               The parties agree that the purpose of the award of alimony in solido
       is to provide financial support to the Wife. The alimony is a form of support,
       the amount as specified herein being not modifiable.


       2
          The complaint for divorce provides that the parties married in 2012; however, both Husband and
Wife testified that they were married for approximately eighteen years.

                                                 -2-
        Husband and Wife agree that alimony in solido is necessary for the
support and maintenance of Wife based upon the factors in Tenn. Code Ann.
§ 36-5-121(i)(1-12). The parties agree, understand and intend that alimony
in solido is non-modifiable and deemed not to be dischargeable in bankruptcy
as the alimony payments are in the nature of support. Further, these alimony
payments are non-deductible by the Husband nor are the alimony payments
includable as income for the Wife.

       Husband agrees to pay alimony in solido to Wife in the sum of four
thousand five hundred and twenty-one dollars and no./100 cents ($4,521.00)
per month until the date of his death, at which time the parties agree and
stipulate that it shall terminate. The parties also agree that Husband’s
obligation for alimony in solido payments referenced herein also terminate
upon the death of Wife. The parties understand that typically alimony in
solido typically does not terminate upon the death of either party, however
they agree and stipulate to waive such provision in this instance and agree
that these payments shall continue on a monthly basis until such time as
Husband or Wife’s death.

The MDA also contains the following pertinent provisions:

                      VOLUNTARY EXECUTION

        Each party acknowledges that this agreement has been entered into of
his or her own volition with full knowledge and information including tax
consequences. In some instances, it represents a compromise of disputed
issues. Each believes the terms and conditions to be fair and reasonable under
the circumstances. No coercion or undue influence has been used by or
against either party in making this agreement. Each party acknowledges that
no representations of any kind have been made to him or her as an
inducement to enter into this agreement, other than the representations set
forth in the Marital Dissolution Agreement. Both parties have exercised their
discovery rights to their complete satisfaction. Both parties have had such
access to records, documents, accounts, things, and experts as they desire.
Both parties waive any claim to set this agreement aside based upon lack of
knowledge or failure to disclose financial information.

                               *      *      *

       Wife has retained counsel in connection with this matter. Husband is
not represented by counsel and Wife is represented by attorney Ryan
Hagenbrok. Husband agrees to pay attorney Ryan M. Hagenbrok for this
divorce proceeding and this agreement. Husband understands that his

                                    -3-
       payment to Ryan M. Hagenbrok, attorney at law, does not create an attorney-
       client relationship and that Ryan M. Hagenbrok is not and has never been his
       attorney.

      Husband and Wife signed the MDA on June 14, 2018, and their signatures appear
on every page of the document. Mr. Hagenbrok filed the MDA and the attendant
documents with the trial court that day. The trial court entered a final decree of divorce on
September 21, 2018, incorporating by reference the MDA.

       On January 25, 2019, Husband filed a pleading titled “Motion for Relief from
Judgment Pursuant to Tennessee Rule of Civil Procedure 60 or in the Alternative to Modify
the Final Decree of Divorce.” Therein, Husband argued, inter alia, that the MDA “was
entered in violation TRCP 60(1) and furthermore, is void under TRCP 60(4)[.]” Regarding
alimony specifically, Husband claimed:

              i. That it appears the contract creates somewhat of a hybrid form of
              alimony between the parties.

              ii. Specifically, the Husband is to pay Wife $4,521.00 per month
              until she dies.

              iii. Despite the provision’s title, this description seems to indicate
              alimony in futuro.

              iv. Alimony in solido needs to have provided a lump sum that is
              designated and set out. Alimony in solido is neither designed nor
              intended to provide a lifetime of support.

              v. The contract accurately reflects that alimony in solido is necessary
              for the support and maintenance of Wife based upon the factors in
              Tenn. Code Ann. § 36-5-121(i)(1-12). However, alimony in solido
              is not what is provided for in the provision.

              vi. Additionally, there is no mention of what is to take place in the
              event the Wife remarries.

              vii. This provision is thus void in violation of Rule 60 (4).

Husband’s motion also provided that “[Husband] was not afforded an opportunity to meet
with an attorney and discuss these proceedings prior to having signed the contract[,]” and
that “it was never disclosed to [Husband] of his right to seek advice from counsel prior to
signing said agreement.”


                                            -4-
        Following the filing of Husband’s motion, the parties engaged in protracted
litigation over several issues not relevant to the instant appeal. In July of 2019, Wife filed
an action in the Chancery Court for Hardeman County to dissolve A&D. A&D essentially
ceased all operations as a result of that lawsuit.

     Accordingly, on May 7, 2020, Husband filed an amended Rule 60.02 motion.
Husband incorporated the claims from his first motion but added the following averment:

        b) Marital Dissolution Agreement - Alimony payments. Although it is
        disputed that the alimony as set forth and ordered is unenforceable and void,
        without waving this position, Husband would assert that A&D backhoe was
        his source of earning a living and Wife’s actions in seeking dissolution of
        A&D backhoe will eliminate Husband’s ability to pay and due to proceeds
        realized from the dissolution of A&D backhoe, Wife will no longer have a
        need.

        c) That accordingly, a substantial and material change in circumstance has
        occurred requiring a modification of the final decree of divorce.

Wife responded to Husband’s amended petition, contending that Husband did not sign the
MDA under any coercion or duress and that the parties agreed to non-modifiable alimony.
Wife claimed that the “non-modifiable” language in the MDA was dispositive and also
pointed to the waiver provision of the MDA. Essentially, Wife argued that the language
of the MDA was clear and that Husband knew what he was doing when he signed the
agreement.

       The trial court held a hearing on Husband’s motion on July 13, 2020,3 at which
Husband, Wife, and Mr. Hagenbrok testified. At the end of the hearing, the trial court took
the motion under advisement. On December 4, 2020, the trial court entered an order
denying Husband’s request to set the final decree aside. The trial court found that Husband
did not satisfy his burden of proving that the final decree was void. The trial court also
awarded Wife $13,011.68 in attorney’s fees based upon an attorney’s fees provision in the
MDA. Husband filed a timely notice of appeal to this Court.

                                                 ISSUES

        Husband raises two issues on appeal, which are taken verbatim from his brief:

        I. Whether the alimony in solido provision contained within the marital dissolution

        3
        Several other motions were also heard at the July 13, 2020 hearing. The only issues in this appeal,
however, are whether the alimony provision is void and whether Wife’s estate is entitled to its attorney’s
fees. We therefore focus our discussion on the facts pertinent to those questions.

                                                   -5-
agreement is void?

       II. Whether the award of attorney fees to the Wife should be reversed?

       Wife’s estate raises the additional issue of whether it should be awarded the
attorney’s fees incurred on appeal.

                                        DISCUSSION

              A. Void Judgment

       Husband first challenges the trial court’s denial of his motion to set aside the final
decree pursuant to Tennessee Rule of Civil Procedure 60.02. We note at the outset that it
is somewhat difficult to discern the subsection of Tenn. R. Civ. P. 60.02 under which
Husband proceeds. Rule 60.02 provides, as relevant:

              On motion and upon such terms as are just, the court may relieve a
       party or the party’s legal representative from a final judgment, order or
       proceeding for the following reasons: (1) mistake, inadvertence, surprise or
       excusable neglect; (2) fraud (whether heretofore denominated intrinsic or
       extrinsic), misrepresentation, or other misconduct of an adverse party; (3) the
       judgment is void; (4) the judgment has been satisfied, released or discharged,
       or a prior judgment upon which it is based has been reversed or otherwise
       vacated, or it is no longer equitable that a judgment should have prospective
       application; or (5) any other reason justifying relief from the operation of the
       judgment. The motion shall be made within a reasonable time, and for
       reasons (1) and (2) not more than one year after the judgment, order or
       proceeding was entered or taken.

 In his first motion to set aside the final decree, Husband stated that the MDA was entered
“in violation TRCP 60(1) and furthermore, is void under TRCP 60(4).” At the final
hearing, Husband’s counsel mentioned several times that Husband entered into the MDA
due to mistake, negligence, or inadvertence. See Tenn. R. Civ. P. 60.02(1). Husband’s
brief is unclear as to this point, as Husband frames his primary argument as the final decree
being “void,” but cites to “Rule 60 (4)” as opposed to Rule 60.02(3). Based on the record
and the substance of Husband’s brief, we understand the argument before us to be that the
final decree is void, implicating Tenn. R. Civ. P. 60.02(3). To the extent Husband made
an argument in the trial court pertaining to Tenn. R. Civ. P. 60.02(1), addressing mistake,
neglect, or inadvertence, that has not been raised as an issue on appeal and is waived. See
Logan v. Estate of Cannon, 602 S.W.3d 363, 383 n.4 (Tenn. Ct. App. 2019) (issues not
stated in a party’s statement of the issues are waived); see also Tenn. R. App. P. 13(b)
(“Review generally will extend only to those issues presented for review.”).


                                            -6-
       Typically, a trial court’s disposition of a motion under Rule 60.02 is reviewed for
abuse of discretion. See Turner v. Turner, 473 S.W.3d 257, 268 (Tenn. 2015). However,
when reviewing a trial court’s decision on a motion filed pursuant to Rule 60.02(3), our
review is de novo with no presumption of correctness. See id. at 269. Any factual findings
made by the trial court are reviewed de novo with a presumption of correctness, unless the
evidence preponderates otherwise. Id.; Hussey v. Woods, 538 S.W.3d 476, 483 (Tenn.
2017); see also Tenn. R. App. P. 13(d).

       Regarding void judgments, our Supreme Court has explained:

               “[A] void judgment is one so affected by a fundamental infirmity that
       the infirmity may be raised even after the judgment becomes final. The list
       of such infirmities is exceedingly short; otherwise, [the] exception to finality
       would swallow the rule.” United Student Aid Funds, Inc. v. Espinosa, 559
       U.S. 260, 270, 130 S.Ct. 1367, 176 L.Ed.2d 158 (2010) (internal citation
       omitted). A judgment rendered by a court lacking either personal or subject
       matter jurisdiction is void. Ins. Corp. of Ireland [v. Compagnie des Bauxites
       de Guinee, 456 U.S. 694 (1982)]; Hood v. Jenkins, 432 S.W.3d 814, 825
       (Tenn. 2013); Gentry v. Gentry, 924 S.W.2d 678, 680 (Tenn.
       1996). Nevertheless, a judgment of a court of general jurisdiction is
       presumed to be valid and will be held void only when “its invalidity is
       disclosed by the face of that judgment, or in the record of the case in which
       that judgment was rendered.” Giles v. State ex rel. Giles, 191 Tenn. 538, 235
       S.W.2d 24, 28 (1950); see also Hood, 432 S.W.3d at 825.

Turner, 473 S.W.3d at 270.

       In this case, Husband maintains that the final decree is void due to the alimony
provision in the MDA. Specifically, Husband argues that while the alimony is labeled and
referred to as alimony in solido, the alimony has no definite end date and actually
constitutes modifiable alimony in futuro. We are unconvinced by Husband’s argument for
several reasons.

       First, Husband cites no legal authority, nor did our own research reveal any,
providing that the labeling of the alimony provision or its wording renders the provision at
issue, or the final decree as a whole, void. Again, void judgments are those “so affected
by a fundamental infirmity that the infirmity may be raised even after the judgment
becomes final.” Id. Examples of “void” judgments are those entered by a court lacking
subject matter or personal jurisdiction. See, e.g., id. at 270; Gentry v. Gentry, 924 S.W.2d
678, 680 (Tenn. 1996) (explaining that a void judgment is one rendered by a court lacking
subject matter or personal jurisdiction, or where “the decree itself is wholly outside of the
pleadings”); State ex rel. Catalano v. Woodcock, No. E2015-01877-COA-R9-CV, 2016
WL 3677342, at *7 (Tenn. Ct. App. July 5, 2016) (portion of divorce court’s judgment

                                            -7-
related to child support void when service of process was not properly effectuated on father
and court thus lacked personal jurisdiction).

       Here, Husband urges that his alimony obligation should be modifiable because it
constitutes alimony in futuro. Nonetheless, the modifiability of the alimony has no bearing
on whether the final decree is “void” as that term is contemplated by Rule 60.02(3). Indeed,
“[a] judgment is not void because it is or may have been erroneous[,]” nor is a judgment
void because “a party is dissatisfied with the result,” “chose not to participate in the
proceedings,” or claims the judgment is “unjust.” Hussey, 538 S.W.3d at 485 (citations
omitted). Insofar as Husband’s argument is that his alimony should be modifiable, the
essence of his position is that the final decree is void because “it is or may have been
erroneous[,]” and Husband is “dissatisfied with the result.” Id. That is not a basis for relief
under Rule 60.02(3).

       Moreover, while Husband argues that the alimony provision is void because it
actually obligates Husband to pay alimony in futuro, which is typically modifiable, see
Tenn. Code Ann. § 36-5-121(f), there is nothing illegal or inimical to public policy about
contracting for non-modifiable alimony in an MDA. Rather, this Court has many times
held that parties may execute an MDA with terms different from those provided in the
alimony statute, and parties are “free to obligate themselves by agreement beyond what the
courts could order them to do as a matter of law.” Holt v. Holt, 751 S.W.2d 426, 428 (Tenn.
Ct. App. 1988). “In such cases the courts are not sympathetic to a party who promises
more than he can reasonably expect to pay in order to induce the other spouse to obtain a
divorce and then seeks the termination of the agreed payments.” Id.

       For example, in DeLuca v. Schumacher, the parties entered into an MDA providing
that the husband would pay alimony in futuro to the wife even after the wife remarried.
No. M2019-00601-COA-R3-CV, 2020 WL 1079524, at *1 (Tenn. Ct. App. Mar. 6, 2020).
When the wife did remarry, the husband sought to terminate his alimony obligation, relying
on Tenn. Code Ann. section 36-5-121(f)(3). Id. at *2. Section 36-5-121(f) provides that
alimony in futuro terminates “automatically and unconditionally upon the death or
remarriage of the recipient.” On appeal, we explained that the alimony statute was
inapposite in that case because

       one spouse may agree to pay more alimony to the other spouse than he or she
       may be statutorily required to pay. By specifying in the MDA that Husband
       would pay Wife alimony even if she were to remarry, the parties essentially
       agreed that Tenn. Code Ann. § 36-5-121(f)(3) is not applicable to their
       MDA. An MDA is a contract, and parties are free to contract for provisions
       outside a statute’s realm.

Id. at *8. Although we acknowledged in DeLuca the “tension between the enforceability
of a valid contract and the court’s continuing authority to modify alimony awards,” we also

                                             -8-
explained that “courts do not retain jurisdiction to modify alimony in cases where the
divorcing parties have specified in their MDAs that an alimony award is not modifiable.”
Id. at *5 (citing Winne v. Winne, No. E2018-01050-COA-R3-CV, 2019 WL 5606928, at
*2 (Tenn. Ct. App. Oct. 30, 2019); Karsonovich v. Kempe, No. M2017-01052-COA-R3-
CV, 2018 WL 1091735, at *3 (Tenn. Ct. App. Feb. 27, 2018)).

        We rejected a similar argument in Karsonovich, 2018 WL 1091735. In that case,
the husband agreed in the MDA to pay the wife “non-modifiable transitional alimony”
from 2014 through 2027. Id. at *1. Later, the husband lost his job and wanted to modify
his alimony obligation; he filed a declaratory judgment action arguing, inter alia, that the
MDA was ambiguous and unenforceable. Id. The husband later argued on appeal that “the
[alimony] provision is ambiguous based upon the fact that it describes the alimony as
transitional but states that it is non-modifiable.” Id. at *4. In rejecting this argument, we
noted that the provision “may not share traditional characteristics of transitional
alimony[,]” but the parties expressly agreed the alimony was non-modifiable. Id. Under
such circumstances, the MDA is “deemed to have force” notwithstanding the terms of
section 36-5-121. Id. We reiterated that “alimony statutes are not applicable where the
parties agree in a marital dissolution agreement to terms different from those set out in the
statutes.” Id. (quoting Vick v. Hicks, No. W2013-02672-COA-R3-CV, 2014 WL 6333965,
at *4 (Tenn. Ct. App. Nov. 17, 2014)); see also Honeycutt v. Honeycutt, 152 S.W.3d 556,
563–64 (Tenn. Ct. App. 2003) (parties were free to contract in their MDA for termination
of husband’s alimony obligation upon wife cohabitating “with a man not related to her,”
despite that language not appearing in section 36-5-121).

       Accordingly, “if a divorcing party wishes to be able to modify alimony, that party
should avoid including language in the MDA stating the alimony is non-modifiable.”
Karsonovich, 2018 WL 1091735, at *5. Although we agree with Husband that the
provision at issue is atypical and outside the confines of what the alimony statute provides,
see Tenn. Code Ann. § 36-5-121(f), the cases noted above illustrate that this is inapposite.
Husband was free to obligate himself to pay more alimony than a court could have ordered
him to pay. Holt, 751 S.W.2d at 428. We also do not find it dispositive that the alimony
is labeled as in solido, insofar as the provision at issue is clear and unambiguous4 as to
Husband’s obligations. See Karsonovich, 2018 WL 1091735, at *4.

        Finally, Husband’s own testimony from the final hearing undermines any argument
that the MDA or the final decree is somehow void or unenforceable, as it reflects that
Husband signed the MDA willingly and after having had opportunity to retain independent
counsel. Husband conceded that he understood at the time of the MDA’s execution that it
obligated him to pay Wife $4,521.00 per month and that he and Wife agreed on that figure
prior to the divorce. Husband stated multiple times that he wanted to “take care of” Wife

        4
         The MDA also provides that “the headings in this agreement are for convenience only and are not
to be used in interpreting this agreement.”

                                                 -9-
and the parties’ child.5 Husband also testified that he knew the alimony could not be
changed, but he was under the impression that the alimony was conditioned on the
operability of A&D:

        Q.   Now, was there a discussion that you had with -- in front of Mr.
        Hagenbrok with [Wife] understanding that the alimony was non-modifiable?

        A.      That I don’t remember.

        Q.       Okay. Did you intend to ever change the alimony?

        A.       No, I couldn’t change it.

        Q.       Okay.

        A.       Unless the business went -- you know, went down.

         Q.     Okay. Other than the business going down in your words, you didn’t
        believe -- you did not intend for the alimony to be able to be changed?

        A.       Be what now?

         Q.     Other than the business, in your words, going down, it was not your
        intention for the alimony to be able to be changed?

        A.       No. I wanted them to be took care.

        As such, the record clearly establishes that Husband sought to terminate his alimony
obligation not because of any legal error in the MDA’s execution but because of
circumstances that arose after the divorce was final. In this sense, Husband’s argument is
that the final decree is void because Husband “is dissatisfied with the result[.]” Hussey,
538 S.W.3d at 485 (citing Furlough, 397 S.W.3d at 127–28). As we have explained,
however, “[r]elief under Rule 60.02 is not available to a party whose circumstances change
after entry of the judgment” or when the party is “dissatisfied with a particular outcome.”
Id. at 482. Consequently, the trial court did not err in denying Husband’s request to set the
final decree aside.6

        5
          Husband asserted in his motion that he “was not afforded an opportunity to meet with an attorney
and discuss these proceedings prior to having signed the contract[,]” and that “it was never disclosed to
[Husband] of his right to seek advice from counsel prior to signing said agreement.” This averment was
contradicted by Husband’s testimony at trial, however.
        6
          Wife died on February 8, 2022. Because we have concluded that the final decree is valid and the
alimony provision enforceable, Husband’s obligation terminated on February 8, 2022, per the plain
language of that provision.

                                                 - 10 -
       B. Attorney’s Fees

      Husband also asserts on appeal that the trial court erred in awarding Wife
$13,011.68 in attorney’s fees. The MDA provides:

       Should either party incur any expense or legal fees in a successful effort to
       enforce or defend this marital dissolution agreement, in whole or in part, the
       Court SHALL award reasonable attorney fees and suit expenses to the party
       seeking to enforce this agreement.

Husband’s sole argument as to this issue is that because this Court should find the final
decree void, the attorney’s fees provision is also void and inapplicable. Because we have
determined that the MDA and the final decree are not void, this issue is without merit. We
affirm the trial court’s award of attorney’s fees to Wife’s estate.

      Wife’s estate also asserts that it should be awarded the attorney’s fees incurred in
defending Husband’s appeal pursuant to Tennessee Code Annotated section 36-5-103(c),
which provides:

       A prevailing party may recover reasonable attorney’s fees, which may be
       fixed and allowed in the court’s discretion, from the non-prevailing party in
       any criminal or civil contempt action or other proceeding to enforce, alter,
       change, or modify any decree of alimony, child support, or provision of a
       permanent parenting plan order, or in any suit or action concerning the
       adjudication of the custody or change of custody of any children, both upon
       the original divorce hearing and at any subsequent hearing.

The award of fees under this section is within this Court’s discretion. Pless v. Pless, 603
S.W.3d 753, 773 (Tenn. Ct. App. 2019).7 Under all of the circumstances in this case, we
exercise our discretion to grant the estate’s request for attorney’s fees incurred on appeal.

                                             CONCLUSION

       The ruling of the General Sessions Court for Hardin County is affirmed, and the
case remanded for proceedings consistent with this opinion. Costs of this appeal are
assessed to the appellant, Anthony McCullough, for which execution may issue if
necessary.


                                                           ________________________________
                                                            KRISTI M. DAVIS, JUDGE

       7
           In addition, attorney’s fees on appeal are proper under the language of the MDA.

                                                  - 11 -